Drennen, J., dissenting: I respectfully disagree with the standards used by the majority in reaching their conclusion and with the conclusion reached as a result thereof. First, the majority concludes that if one motive for sending the child to boarding school was to permit the mother to be gainfully employed, the concurrent existence of other motives will not cause the expenditure to fail the statutory test. The employment motive must be present, but it need not be exclusive or even dominant. In my opinion, the motive- to permit the mother to be gainfully employed should be the primary or dominant test of whether the expenses are deductible. The statute defines “employment-related expenses” as certain specified expenses “but only if such expenses are incurred to enable the taxpayer to be gainfully employed.” (Emphasis added.) I do not interpret the statute, nor the purpose behind it, to allow a deduction for such expenses when only one of several perhaps more cogent reasons for incurring the expense is to permit the parent to work. Such interpretation is an open invitation to a parent to send a child to a private school and deduct a part of the expense of doing so. If a deduction for private school tuition is to be allowed, it should be specifically allowed by Congress. Second, the majority would employ a subjective test to determine whether it was necessary for the mother to incur the boarding school expense to permit her to be gainfully employed. Under this test, the only question is whether the mother was sincere in her conclusion that the expense was required to permit her to obtain employment, rather than whether her conclusion was reasonable under the circumstances. I am not concerned with either the reasonableness or the sincerity of this mother in this particular case, but I believe the standard should be reasonableness rather than sincerity alone. Simpson and Sterrett, JJ., agree with this dissenting opinion.